Citation Nr: 1539350	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-05 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for a headache disability.   

2.  Entitlement to service connection for migraine, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The issue of service connection for migraine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Headaches became manifest during the Veteran's Persian Gulf War service and has not been attributed to any known clinical diagnosis.  


CONCLUSION OF LAW

Headaches were incurred during Gulf War service.  38 U.S.C.A. § 1117 (West 2014): 38 C.F.R. §§ 3.102, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Generally, Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2014).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although the Veteran served during a period of war, he does not contend that his headaches were incurred while engaging in combat, therefore, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

For the reasons explained below, the Board finds that service connection for headaches is warranted.

The Veteran's service treatment records show that he complained of headaches in service.  The October 2008 separation examination shows that the Veteran's head and neurological examinations were normal and he denied experiencing "frequent or severe headaches."  However, the Board notes that the Veteran first filed his claim for headache in January 2009, while still in service.

Shortly after discharge from service, the Veteran underwent a VA examination in June 2009.  The Veteran reported that he developed a headache six months after he was deployed in Iraq.  He stated that his headache has persisted after release from service.  He asserted that he currently has a headache every other day, which persists for approximately two hours.  The Veteran denied flare ups and stated he currently uses over-the-counter Ibuprofen as treatment.  

Upon physical examination, the examiner noted that the Veteran is alert and cooperative and is oriented to time, place and person.  He noted the Veteran's cranial nerves II-XII are intact.  He indicated there is no cerebellar dysfunction.  He asserted there are no sensory deficits.  He noted tendon jerks are normal and symmetrical in all four extremities.  The examiner determined that there were non-specific headaches.  

The Board notes that since the Veteran has been diagnosed with a headache disability, a Persian Gulf theory of entitlement is supportable since headaches are specifically listed.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

Here, the Veteran served during the Persian Gulf War and he was deployed to the Southwest Asia Theater of operations.  While he denied experiencing "frequent or severe headaches" during his separation examination, the record clearly indicates that the Veteran's headaches first manifest during service.  This is evident by his filing of a claim for service connection for headaches while still in service.  On VA examination soon after discharge from service, a clinical examination was negative of any objective evidence of pathology.  

Regarding chronicity, the Veteran stated that his headaches began as early as six months after he was deployed in Iraq.  The VA examination four months after service shows that the Veteran still complained of headaches.  Therefore, the Veteran's headaches were manifest over a period of more than six months and is a chronic disability for purposes of 38 C.F.R. § 3.317.  

Therefore, service connection for headaches due to an undiagnosed illness must be granted.  


ORDER

Service connection for headaches due to an undiagnosed illness is granted.  


REMAND

After review of the claims file, the Board finds that further development of the claim is warranted.

In June 2013, an examiner completed a Headaches Disability Benefits Questionnaire.  Migraine was diagnosed.  The examiner noted prostrating attacks of migraine headache pain and non-migraine headache pain.  The examiner did not provide an etiological opinion as to migraine and its relationship to the Veteran's service, including his service-connected disease or injuries.  

Thus, the Board finds that a remand is necessary to confirm the migraine diagnosis and if confirmed, ascertain whether the Veteran's current migraine headaches are causally or etiologically related to service, to include proximately due to or the result of a service-connected disease or injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, any outstanding treatment records regarding migraine headaches should be included in the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his migraine headaches or non-specific headaches and associate them with the claims file.

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  

The Veteran should be notified that he may submit evidence to support his claim.

2.  Schedule the Veteran for an appropriate VA examination to confirm the migraine diagnosis and if confirmed, determine the nature and likely etiology of his diagnosed migraine.  The record should be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

After reviewing the entire record and examining the Veteran, if the examiner confirms the migraine diagnosis the examiner should opine as to:

(a) Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's migraine is causally related to his service, to include exposure to blasts.

(b) Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's migraine is secondary (to include causation or aggravation) to his service-connected disabilities, to include headaches.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


